DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 222 and 532.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda (US 6640631).
With respect to claim 1, Toda discloses a microelectromechanical systems device (Fig 3) comprising: a first electrode region (item 8); a first piezoelectric layer (item 7) arranged over the first electrode region (Fig 3); a second electrode region (item 3) arranged over the first piezoelectric layer (Fig 3); a second piezoelectric layer (item 9) arranged over the first piezoelectric layer and the second electrode region (Fig 3); a third electrode region (item 10) arranged over the second piezoelectric layer (Fig 3); a first input port (item 4) coupled to at least one of the first electrode region and/or the second electrode region (Fig 3), for providing a first electrical signal to the first piezoelectric layer to generate a first vibration in the first piezoelectric layer (Fig 3; column 7, line 41 to column 8, line 10); a second input port coupled to at least one of the second electrode region and/or the third electrode region (Fig 3), for providing a second electrical signal to the second piezoelectric layer to generate a second vibration in the second piezoelectric layer (Fig 3; column 7, line 41 to column 8, line 10); and an output port (item 5) configured to receive an output signal comprising a superposition of the first vibration and the second vibration (Fig 3; column 7, line 41 to column 8, line 10)
With respect to claim 2, Toda discloses the MEMS device of claim 1, wherein the first electrical signal comprises a first frequency, and wherein the second electrical signal comprises a second frequency different from the first frequency (column 2, lines 5-16).
With respect to claim 3, Toda discloses the MEMS device of claim 2, wherein the output signal comprises at least one output frequency, wherein the at least one output 
With respect to claim 4, Toda discloses the MEMS device of claim 2, wherein the first piezoelectric layer is configured to vibrate according to the first frequency upon receiving the first electrical signal, wherein the second piezoelectric layer is configured to vibrate according to the second frequency upon receiving the second electrical signal (column 7, line 41 to column 8, line 10).
With respect to claim 6, Toda discloses the MEMS device of claim 1, wherein each of the first electrode region, the second electrode region, and the third electrode region comprises at least one electrode. (Fig 3).
With respect to claim 7, Toda discloses the MEMS device of claim 1, wherein the at least one electrode in the second electrode region is positioned at least substantially over the at least one electrode of the first electrode region (Fig 3).
With respect to claim 9, Toda discloses the MEMS device of claim 1, wherein each of the first piezoelectric layer and the second piezoelectric layer has a thickness of at least substantially from 200 nanometers to 2.0 micrometers (column 5, line 66 to column 6, line 1).
With respect to claim 10, Toda discloses the MEMS device of claim 1, wherein the output port is an electrical port coupled to the second electrode region, wherein the output signal is an electrical signal (Fig 3).
With respect to claim 11, Toda discloses the MEMS device of claim 1, wherein the output port is an acoustic port, wherein the output signal is an acoustic signal (Fig 3 and abstract, wherein the device is used to measure sound (acoustic signals)).
With respect to claim 12, Toda discloses the MEMS device of claim 1, wherein the first input port is coupled to the first electrode region and the second electrode region, for exciting the first piezoelectric layer to vibrate in a thickness extensional mode (Fig 3; column 7, line 41 to column 8, line 10).
With respect to claim 13, Toda discloses the MEMS device of claim 1, wherein the second input port is coupled to at least a pair of electrodes in the third electrode region, for exciting the second piezoelectric layer to vibrate in a shear extensional mode (Fig 3; column 7, line 41 to column 8, line 10).
With respect to claim 14, Toda discloses the MEMS device of claim 1, wherein one or more of the second electrode region and/or the third electrode region comprises at least a pair of interdigitated electrodes (Fig 4).
With respect to claim 16, Toda discloses a method for fabricating a MEMS device (Fig 3), the method comprising: arranging a first piezoelectric layer (item 7) over a first electrode region (item 8); arranging a second electrode region (item 3) over the first piezoelectric layer (Fig 3); arranging a second piezoelectric layer (item 9) over the first piezoelectric layer and the second electrode region (Fig 3); arranging a third electrode region (item 10) over the second piezoelectric layer (Fig 3); coupling a first input port (item 4) to at least one of the first electrode region and/or the second electrode region for providing a first electrical signal to the first piezoelectric layer to generate a first vibration in the first piezoelectric layer (Fig 3; column 7, line 41 to column 8, line 10); and coupling a second input port to at least one of the second electrode region and/or the third electrode region for providing a second electrical signal to the second piezoelectric layer to generate a second vibration in the second piezoelectric layer (Fig 
With respect to claim 17, Toda discloses a method for generating a plurality of frequencies, the method comprising: providing a MEMS device (Fig 3) comprising: a first electrode region (item 8); a first piezoelectric layer (item 7) arranged over the first electrode region (Fig 3); a second electrode region (item 3) arranged over the first piezoelectric layer (Fig 3); a second piezoelectric layer (item 9) arranged over the first piezoelectric layer and the second electrode region (Fig 3); and a third electrode region (item 10) arranged over the second piezoelectric layer (Fig 3); providing a first electrical signal to the first piezoelectric layer to generate a first vibration in the first piezoelectric layer (Fig 3; column 7, line 41 to column 8, line 10), through a first input port (item 4) coupled to at least one of the first electrode region and/or the second electrode region (Fig 3), and providing a second electrical signal to the second piezoelectric layer to generate a second vibration in the second piezoelectric layer (Fig 3; column 7, line 41 to column 8, line 10), through a second input port coupled to at least one of the second electrode region and/or the third electrode region (Fig 3); and receiving an output signal comprising a superposition of the first vibration and the second vibration (Fig 3; column 7, line 41 to column 8, line 100, using an output port (item 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toda in view of Matsumoto et al. (US 2007/0267942).
With respect to claim 5, Toda discloses the MEMS device of claim 1.
Toda does not disclose that the first piezoelectric layer and the second piezoelectric layer are in direct contact such that the first vibration is couplable to the second vibration.
Matsumoto et al. teaches a piezoelectric device in which the first piezoelectric layer and the second piezoelectric layer are in direct contact such that the first vibration is couplable to the second vibration (Fig 4).
At the time of effective filing, it would have been obvious to one of ordinary sill in the art to combine the directly-coupled piezoelectric layers of Matsumoto et al. with the device of Toda for the benefit of reducing the thickness of the device by incorporating the second electrode layer into the piezoelectric layers (Fig 4 of Matsumoto et al.).
With respect to claim 8, Toda discloses the MEMS device of claim 1.
Toda does not disclose that a thickness of the first piezoelectric layer is different from a thickness of the second piezoelectric layer.
Matsumoto et al. teaches a piezoelectric device in which a thickness of the first piezoelectric layer is different from a thickness of the second piezoelectric layer (Paragraph 54).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thicknesses of Matsumoto et al. with the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toda in view of Burak (US 2016/0087187).
With respect to claim 15, Toda discloses the MEMS device of claim 1.
Toda does not disclose a substrate under the first electrode region, wherein the substrate comprises a cavity formed therein.
Burak teaches a piezoelectric device that includes a substrate (item 205) under the first electrode region, wherein the substrate comprises a cavity (item 208) formed therein (Fig 2A).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the substrate of Burak with the device of Toda for the benefit of providing improved structural support for the piezoelectric element (Fig 2 of Burak).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun et al. (US 2013/0134838) discloses a piezoelectric device with a single piezoelectric layer and first, second, and third electrode regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837